DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species C, Figs. 18, 18A, 18B, readable on claims 21-24, 26-37, 39, 40 in the reply filed on 11/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 26-37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khalili (US Patent Application Publication No. 2005/0096502).


In regard to claim 21, Khalili discloses a surgical instrument assembly (2, Figs. 1A-1D) comprising:
a guide tube (4);
a first instrument (22) extended within the guide tube, the first instrument comprising a first elongated shaft (the shaft of the first instrument is disposed within the guide tube as shown in Fig. 1D and further illustrated in Fig. 5) coupled to a first end effector (54) by a first linkage arm (each linkage arm is formed of the same construction having a shoulder joint (28), rear arm (34), elbow (30), forearm (36) and wrist (32) shown in Fig. 1B);
a second instrument (24) extended within the guide tube, the second instrument comprising a second elongated shaft coupled to a second end effector (56) by a second linkage arm (each linkage arm is formed of the same construction having a shoulder joint (28), rear arm (34), elbow (30), forearm (36) and wrist (32) shown in Fig. 1B); and
an imaging assembly (114, Fig. 7) extended distally of the guide tube (Khalili teaches the integrated imager (i.e. imager (20) shown in Fig. 1A) can be substituted for a separate robotic arm carrying the imager, Par. 66), the imaging assembly comprising a distal imaging component (110 and linkage assembly (28, 34, 30, 36, 32)) and an elongated imaging shaft (via shaft extending within the guide tube) extended along a first axis and, the distal imaging component coupled to a distal end of the elongated imaging shaft by a pivot joint pivotable about a second axis perpendicular to the first axis (the robotic arm of the imaging assembly has the same linkage structure as the first and second linkage arms above, wherein joint (28) would allow the imaging component to pivot about a second axis perpendicular to the first axis),
wherein the imaging assembly has a first configuration with the elongated imaging shaft aligned with the distal imaging component while inserting the distal imaging component through the guide tube and a second configuration with the distal imaging component pivoted about the pivot joint and out of alignment with the elongated imaging shaft when the distal imaging component is extended distally of the guide tube (the imaging assembly is capable of performing the claimed first and second configurations since the imager would need to be a straight configuration to pass through the guide tube and could be pivoted via joint (28) after exiting the guide tube).

In regard to claim 22, Khalili teaches wherein a length of the distal imaging component is greater than a width of the guide tube (the length of linkage (28, 34, 30, 36, 32) and image detector (110) is greater than a width of the guide tube as illustrated in Fig. 7).

In regard to claim 23, Khalili teaches wherein the distal imaging component includes stereoscopic image capture elements (Par. 66).

In regard to claim 24, Khalili teaches wherein the distal imaging component has a field of view and in the second configuration at least one of the first and second end effectors is within the field of view of the distal imaging component (the first instrument, second instrument and imaging assembly can be manipulated such that at least one of the first and second end effectors would be within a field of view of the distal imaging component in the second configuration).

In regard to claim 26, Khalili teaches wherein the distal imaging component includes an illumination component (the light source shares the same housing as the image detector (Par. 49)).

In regard to claim 27, Khalili teaches wherein the guide tube, the first elongated shaft, and the second elongated shaft extend along parallel axes (Fig. 1B illustrate each of the first and second elongated shafts are parallel with the guide tube since the first and second elongated shafts are disposed within the guide tube).

In regard to claim 28, Khalili teaches wherein the distal imaging component includes a first imaging element spaced apart from a second imaging element (Par. 66).

In regard to claim 29, Khalili teaches wherein in the second configuration, the distal imaging component extends perpendicular to the first axis (joints (28, 30, 32) can be manipulated such that the distal imaging component extends perpendicular to the first axis).

In regard to claim 30, Khalili teaches wherein in the second configuration, an angle of the distal imaging component relative to the first axis is controllable (via joints 28, 30, 32).

In regard to claim 31, Khalili discloses a surgical instrument assembly (2, Figs. 1A-1D) comprising: 
a guide tube (4); 
a first instrument (22) extended within the guide tube, the first instrument comprising a first elongated shaft (the shaft of the first instrument is disposed within the guide tube as shown in Fig. 1D and further illustrated in Fig. 5) coupled to a first end effector (54) by a first linkage arm (each linkage arm is formed of the same construction having a shoulder joint (28), rear arm (34), elbow (30), forearm (36) and wrist (32) shown in Fig. 1B);
a second instrument (24) extended within the guide tube, the second instrument comprising a second elongated shaft coupled to a second end effector (56) by a second linkage arm (each linkage arm is formed of the same construction having a shoulder joint (28), rear arm (34), elbow (30), forearm (36) and wrist (32) shown in Fig. 1B); and
an imaging assembly (114) extendable distally of the guide tube (Fig. 7, Khalili teaches the integrated imager (i.e. imager (20) shown in Fig. 1A) can be substituted for a separate robotic arm carrying the imager, Par. 66)), the imaging assembly comprising a distal imaging component (110) and an elongated imaging shaft (via shaft extending within the guide tube), the distal imaging component movable in at least one degree of freedom relative to the elongated imaging shaft about a pivot axis perpendicular to a shaft axis of the elongated imaging shaft  (the robotic arm of the imaging assembly has the same linkage structure as the first and second linkage arms above, wherein joint (28) would allow the imaging component to pivot about a second axis perpendicular to the first axis).

In regard to claim 32, Khalili teaches wherein the distal imaging component is movable in a yaw motion relative to the elongated imaging shaft (via wrist joint (32), Par. 51).

In regard to claim 33, Khalili teaches wherein the distal imaging component is movable in a pitch motion relative to the elongated imaging shaft (via wrist joint (32), Par. 51).

In regard to claim 34, Khalili teaches wherein the imaging assembly is longitudinally translatable relative to the guide tube (the imaging assembly is longitudinally movable within the guide tube to project the imaging assembly out of the guide tube).

In regard to claim 35, Khalili teaches wherein the elongated imaging shaft and the guide tube remain in parallel with the first and second elongated shaft while the distal imaging component is moved in the at least one degree of freedom (the imaging shaft and first and second elongated shafts remain within the guide tube and would remain parallel to the guide tube during movement of the distal imaging component in the at least one degree of freedom).

In regard to claim 36, Khalili teaches wherein distal imaging component is movable in at least two degrees of freedom relative to the elongated imaging shaft about the pivot axis perpendicular to a shaft axis of the elongated imaging shaft and about a second pivot axis perpendicular to the shaft axis of the elongated imaging shaft (via pitch degree of freedom of shoulder joint (28) and joint (32) can provide both pitch and yaw), Par. 51).

In regard to claim 37, Khalili teaches wherein the distal imaging component has a field of view and at least one of the first and second end effectors is within the field of view of the distal imaging component (the first instrument, second instrument and imaging assembly can be manipulated such that at least one of the first and second end effectors would be within a field of view of the distal imaging component in the second configuration).

In regard to claim 39, Khalili teaches wherein the distal imaging component includes an illumination component (the light source shares the same housing as the image detector (Par. 49)). 

In regard to claim 40, Khalili teaches wherein an angle of the distal imaging component relative to the elongated imaging shaft is controllable (via joints 28, 30, 32). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	December 3, 2022